Citation Nr: 1604963	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected low back disability.



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1978 to October 1986, and from April 1993 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) following an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a right and left hip disorder.

In November 2015, the Board remanded these claims, as well as the issues of entitlement to an increased evaluation for a low back disability, cervical spine disability, and degenerative joint disease of the right shoulder, for further development.  Unfortunately, the appeal for entitlement to service connection for a right and left hip disorder must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In its November 2015 remand order, the Board took jurisdiction over the Veteran's claims for entitlement to service connection for a right and left hip disorder.  The Board found that the Veteran's service treatment records revealed that the Veteran had experienced right and left hip pain in service, to include in a June 2007 compensation and pension examination before the Veteran left service, which observed that that the Veteran had low back pain radiating to his hips.  Further, the Board noted that post-service VA and private treatment records indicated that his right and left hip disorder could be due to his service-connected low back disability.  

A VA examination in October 2010 did not provide an opinion on the etiology of the Veteran's claimed right and left hip disability because it did not diagnose a current right or left hip disorder.  However, a November 2009 radiology report showed that the Veteran had mild osteoarthritis in the right hip, a January 2010 private treatment record noted that the Veteran described painful symptoms that radiated down from his right upper leg, and an April 2015 VA treatment record reflected that the Veteran was tender over the right greater trochanter area and that he "obviously had a trochanteric bursitis, which often accompanies lower lumbar disc disease."

In its November 2015 remand order, the Board scheduled the Veteran for a new VA examination to determine the severity of the service-connected low back, cervical spine, and right shoulder disabilities, as well as a new VA examination for the Veteran's right and left hip disorder to determine whether they were related to service or to the Veteran's service-connected low back disability.

That same month, the issues of entitlement to a right and left hip conditions were certified to the Board before the completion of any of the above-stated development.  As such, the Board must remand the issues and request that the AOJ complete the development ordered in the November 2015 remand before certifying the issues to Board.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268; Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed right and/or left hip condition(s).  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

Based on the examination and review of the record, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right and/or left hip condition(s) was incurred in active service?

b.) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right and/or left hip condition(s), was caused by the service-connected low back disability?

c.) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right and/or left hip condition(s) was aggravated beyond the normal course of the condition by the service-connected low back disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A report of the opinions should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for service connection for a right and left hip condition(s), to include as secondary to his service-connected low back disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.  The issues should only be certified to the Board after all development has been completed and the issues readjudicated. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




